Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 07/15/2022. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 07/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. NPL documents cited on the IDS (for which copies of the documents were not filed with the office) were not considered. Please see the attached initialed IDS (PTO-1449).
Application priority
4. Applicant’s claim for the benefit of a prior-filed application (U.S. Appl No. 16/943,377), filed July 30, 2020 (now U.S. Patent No. 11,411,644 B2), entitled "MULTI-LANE OPTICAL-ELECTRICAL DEVICE TESTING USING AUTOMATED TESTING EQUIPMENT", as per the application datasheet filed with the office on 07/15/2022 is acknowledged.
Claim Rejection – 35 U.S.C. 101
5. Claims 1-20 of the instant application are rejected under 35 U.S.C. 101 non-statutory double patenting as being anticipated by Keck (US 11,411,644 B2). Instant application is a continuation of and claims priority to  Keck (US 11,411,644 B2).
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application (17/866129)
(US 11,411,644 B2)
1. A method comprising: actuating, using a handler of an automated testing system, an optical-electrical device to connect to an electric testing module of the automated testing system and to connect to an optical testing module of the automated testing system, the optical-electrical device connected to the electric testing module of the automated testing system using electrical connections while the optical-electrical device is connected to the optical testing module of the automated testing system using optical connections; 

configuring an optical test lane switch selector in a first configuration for optical testing of a first lane of the optical-electrical device; 

calibrating one or more optical components of the first lane of the optical-electrical device using the optical testing module while the optical test lane switch selector is in the first configuration and while one or more electrical components of the optical-electrical device are electrically connected to the electrical testing module; 

configuring the optical test lane switch selector in a second configuration for optical testing of a second lane of the optical-electrical device; 

and calibrating one or more other optical components of the second lane of the optical-electrical device using the optical testing module while the optical test lane switch selector is in the second configuration and while the one or more electrical components of the optical-electrical device are electrically connected to the electrical testing module.
1. A method for testing of an optical-electrical device under test (DUT) using an automated testing equipment (ATE) system, the method comprising: actuating, using a handler of the ATE system, the optical-electrical DUT to connect an electric testing module of the ATE system and connect to an optical testing module of the ATE system, the optical-electrical DUT connected to the electric testing module of the ATE system using electrical connections in a socket that holds the optical-electrical DUT, the optical-electrical DUT connected to the optical testing module of the ATE system using an optical interconnect structure comprising input fibers to input light to the optical-electrical DUT and output fibers to output light from the optical-electrical DUT, each of the output fibers and the input fibers being coupled to the optical-electrical DUT using physical interlocking features of the optical interconnect structure that interlock with the optical-electrical DUT to physically align optical output and input paths of the optical-electrical DUT with each of the output fibers in the input fibers; configuring an optical test lane switch selector in a first configuration for optical testing of a first lane of the optical-electrical DUT, the optical-electrical DUT being a multilane optical transceiver comprising a plurality of transceiver lanes including the first lane and a second lane, each lane of the plurality of transceiver lanes modulating light using an optical transmitter for the lane and receiving light using an optical receiver for the lane, the optical test lane switch selector being configured for the first configuration by selecting, using an optical switch in the optical test lane switch selector, one of the output fibers coupled to the optical-electrical DUT to a testing fiber that is coupled to an optical testing device, the optical test lane switch selector being further configured in the first configuration by activating an external light source in the optical test lane switch selector to transmit light to the optical-electrical DUT on one of a the input fibers that are coupled to the optical-electrical DUT; calibrating one or more optical components of the first lane of the optical-electrical DUT using the optical testing module while the optical test lane switch selector is in the first configuration and while electrical components of the optical-electrical DUT are electrically connected to the electrical testing module; configuring the optical test lane switch selector in a second configuration for optical testing of a second lane of the optical-electrical DUT, wherein the second lane is another lane of the plurality of transceiver lanes, the optical test lane switch selector being configured for the second configuration by selecting, using the optical switch in the optical test lane switch selector, another of the output fibers coupled to the optical-electrical DUT to the testing fiber that is coupled to the optical testing device, the optical test lane switch selector being further configured in the second configuration by activating the external light source of the optical test lane switch selector to transmit light to the optical-electrical DUT on another of the input fibers that are coupled to the optical-electrical DUT; calibrating one or more optical components of the second lane of the optical-electrical DUT using the optical testing module while the optical test lane switch selector is in the second configuration and while electrical components of the optical-electrical DUT are electrically connected to the electrical testing module.
2. The method of claim 1, further comprising: generating a first light and a second light using an external light source that comprises a plurality of light sources, wherein in the first configuration a first light source of the plurality of light sources generates the first light for the first lane, and wherein in the second configuration a second light source of the plurality of light sources generates the second light for the second lane.
2. The method of claim 1, wherein the external light source comprises a plurality of light sources, and wherein in the first configuration a first light source of the plurality of light sources generates a first light for the first lane, and wherein in the second configuration a second light source of the plurality of light sources generates a second light for the second lane.
3. The method of claim 1, further comprising: generating a first light and a second light using an external light source that comprises a plurality of light sources, wherein the external light source comprises a broadband light source that is tunable to different wavelengths, the broadband light source generating the first light for the first lane while in the first configuration, the broadband light source generating the second light for the second lane while in the second configuration.
3. The method of claim 1, wherein the external light source comprises a broadband light source that is tunable to different wavelengths, the broadband light source generating light for first lane while in the first configuration, the broadband light source generating light for the second lane while in the second configuration.
4. The method of claim 1, wherein the optical test lane switch selector comprises an optical switch to switch lanes.
Claim 1……an optical switch in the optical test lane switch selector 
5. The method of claim 1, further comprising: configuring the optical test lane switch selector in a third configuration for optical testing of a third lane of the optical-electrical device, wherein the third lane is another lane of a plurality of transceiver lanes of the optical-electrical device, the optical test lane switch selector been configured for the third configuration by selecting, using the optical test lane switch selector, one of a set of output fibers coupled to the optical-electrical device to a testing fiber that is coupled to optical testing module, the optical test lane switch selector being further configured in the third configuration by activating an external light source to transmit light to one or more input fibers of the optical connections that are coupled to the optical-electrical device.
5. The method of claim 1, further comprising: configuring the optical test lane switch selector in a third configuration for optical testing of a third lane of the optical-electrical DUT, wherein the third lane is another lane of the plurality of transceiver lanes, the optical test lane switch selector been configured for the third configuration by selecting, using the optical switch, another one of the output fibers coupled to the optical-electrical DUT to the testing fiber that is coupled to the optical testing device, the optical test lane switch selector being further configured in the third configuration by activating the external light source to transmit light to another one of the input fibers are coupled to the optical-electrical DUT.
6. The method of claim 5, further comprising: calibrating one or more additional optical components of the third lane of the optical-electrical device while the optical test lane switch selector is in the third configuration, the one or more optical components calibrated according to further data generated by the optical testing module using light that is coupled into the testing fiber by the optical test lane switch selector in the third configuration.
6. The method of claim 5, further comprising: calibrating one or more optical components of a third lane of the optical-electrical DUT while the optical test lane switch selector is in the third configuration, the one or more optical components calibrated according to further data generated by the optical testing device using the light is coupled into the testing fiber by the optical test lane switch selector in the third configuration.
7. The method of claim 1, wherein the optical connections comprises input fibers that input light into the optical-electrical device and output fibers that receive light returned from the optical-electrical device, wherein the optical connections further comprise one or more lenses that direct the light from the output fibers and the input fibers to the optical- electrical device.
7. The method of claim 1, wherein the optical interconnect structure comprises one or more lenses that direct the light from the of output fibers in the input fibers to the optical-electrical DUT.
8. The method of claim 1, wherein the optical connections comprise an optical socket affixed to the optical-electrical device, the optical socket comprising additional alignment features that interlock with physical interlocking features.
8. The method of claim 1, wherein the optical interconnect structure comprises an optical socket affixed to the optical-electrical DUT, the optical socket comprising additional alignment features that interlock with the physical interlocking features.
9. The method of claim 8, wherein the optical socket comprises a grating coupler to propagate light with input fibers and output fibers of the optical connections
9. The method of claim 8, wherein the optical socket comprises a grating coupler to propagate light from the optical interconnect structure coupled from the output fibers or the input fibers.
10. The method of claim 1, further comprising: calibrating, while the optical test lane switch selector is in the first configuration, a first set of electrical components of the first lane of the optical-electrical device while the optical testing module calibrates the one or more optical components of the first lane of the optical- electrical device.
10. The method of claim 1, further comprising: calibrating, while the optical test lane switch selector is in the first configuration, a first set of electrical components of the first lane of the multilane optical transceiver while the optical testing device calibrates the one or more optical components of the first lane of the optical-electrical DUT.
11. The method of claim 10, further comprising: calibrating, while the optical test lane switch selector is in the second configuration, a second set of electrical components of the second lane of the optical-electrical device while the optical testing module generates calibration data for the one or more optical components of the second lane of the optical-electrical device.
11. The method of claim 10, further comprising: calibrating, while the optical test lane switch selector is in the second configuration, a second set of electrical components of the second lane of the optical-electrical DUT while the optical test device generates calibration data for the one or more optical components of the second lane of the optical-electrical DUT.
12. The method of claim 1, wherein the optical testing module is an optical spectrum analyzer.
12. The method of claim 1, wherein the optical testing device is an optical spectrum analyzer.
13. The method of claim 1, wherein the optical testing module is an optical power meter.
13. The method of claim 1, wherein the optical testing device is an optical power meter.
14. An automated testing system for testing of an optical-electrical device, the automated testing system comprising. a handler to actuate the optical-electrical device to connect to an electric testing module of the automated testing system and connect to an optical testing module of the automated testing system, the optical- electrical device connected to the electric testing module of the automated testing system using electrical connections while the optical- electrical device is connected to the optical testing module of the automated testing system using optical connections; and an optical test lane switch selector that is configurable in a first configuration for optical testing of a first lane of the optical-electrical device and configurable in a second configuration for optical testing of a second lane of the optical-electrical device, wherein in the first configuration one or more optical components of the first lane of the optical-electrical device are calibrated using the optical testing module while one or more electrical components of the optical-electrical device are electrically connected to the electrical testing module, wherein in the second configuration one or more other optical components of the second lane of the optical-electrical device are calibrated using the optical testing module while the one or more electrical components of the optical-electrical device are electrically connected to the electrical testing module.
14. An automated testing equipment (ATE) system for testing of an optical-electrical device under test (DUT), the ATE system comprising: a socket to hold the optical-electrical DUT; an electrical testing device to test electrical components of the optical-electrical DUT: an optical testing device to generate calibration data using light received from a testing fiber that is coupled to the optical-electrical DUT; a handler of the ATE system to actuate the optical-electrical DUT to connect to the electric testing device of the ATE system and connect to the optical testing device of the ATE system, the optical-electrical DUT connected to the electric testing device of the ATE system using electrical connections in the socket that holds the optical-electrical DUT, the optical-electrical DUT connected to the optical testing device of the ATE system using an optical interconnect structure comprising input fibers to input light to the optical-electrical DUT and output fibers to output light from the optical-electrical DUT, each of the output fibers and the input fibers being coupled to the optical-electrical DUT using physical interlocking features of the optical interconnect structure that interlock with the optical-electrical DUT to physically align optical output and input paths of the optical-electrical DUT with each of the output fibers in the input fibers; and an optical test lane switch selector that, in a first configuration, tests a first lane of the optical-electrical DUT, the optical-electrical DUT being a multilane optical transceiver comprising a plurality of transceiver lanes including the first lane and a second lane, each lane of the plurality of transceiver lanes modulating light using an optical transmitter for the lane and receiving light using an optical receiver for the lane, the optical test lane switch selector being configured for the first configuration by selecting, using an optical switch in the optical test lane switch selector, one of the output fibers coupled to the optical-electrical DUT to a testing fiber that is coupled to an optical testing device, the optical test lane switch selector being further configured in the first configuration by activating an external light source in the optical test lane switch selector to transmit light to the optical-electrical DUT on one of a input fibers that are coupled to the optical-electrical DUT the one of the output fibers and the one of the input fibers corresponding to the first lane of the multilane optical transceiver, wherein the optical test lane switch selector, in a second configuration, tests a second lane of the optical-electrical DUT, wherein the second lane is another lane of the plurality of transceiver lanes, the optical test lane switch selector being configured for the second configuration by selecting, using the optical switch in the optical test lane switch selector, another of the output fibers coupled to the optical-electrical DUT to the testing fiber that is coupled to the optical testing device, the optical test lane switch selector being further configured in the second configuration by activating the external light source of the optical test lane switch selector to transmit light to the optical-electrical DUT on another of the input fibers that are coupled to the optical-electrical DUT, the another of the output fibers and the another of the input fibers corresponding to the second lane of the multilane optical transceiver.
15. The automated testing system of claim 14, wherein an external light source that comprises a plurality of light sources generates a first light and a second light, wherein in the first configuration a first light source of the plurality of light sources generates the first light for the first lane, and wherein in the second configuration a second light source of the plurality of light sources generates the second light for the second lane.
15. The ATE system of claim 14, wherein the external light source comprises a plurality of light sources, and wherein in the first configuration a first light source of the plurality of light sources generates a first light for the first lane, and wherein in the second configuration a second light source of the plurality of light sources generates a second light for the second lane.
16. The automated testing system of claim 14, wherein an external light source that comprises a plurality of light sources generates a first light and a second light, wherein the external light source comprises a broadband light source that is tunable to different wavelengths, the broadband light source generating the first light for the first lane while in the first configuration, the broadband light source generating the second light for the second lane while in the second configuration.
Claims 2 and 3
17. The automated testing system of claim 14, wherein while the optical test lane switch selector is in the first configuration, a first set of electrical components of the first lane of the optical-electrical device are calibrated while the optical testing module calibrates the one or more optical components of the first lane of the optical-electrical device.
Claim 10
18. The automated testing system of claim 14, wherein while the optical test lane switch selector is in the second configuration, a second set of electrical components of the second lane of the optical-electrical device are calibrated while the optical testing module generates calibration data for the one or more optical components of the second lane of the optical-electrical device.
Claim 11
19. The automated testing system of claim 14, wherein the optical testing module is an optical spectrum analyzer.
17. The ATE system of claim 14, wherein the optical testing device is an optical spectrum analyzer.
20. The automated testing system of claim 14, wherein the optical testing module is an optical power meter.
Claim 13


Cited Prior Art
6. The closest cited prior art of record, Keck U.S. Patent No. US 11,411,644 B2, has common inventors, assignee and the instant application is a continuation of and claims priority to U.S. Patent No. US 11,411,644 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858